Citation Nr: 1600178	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  14-14 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Caroline Lovett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).


FINDING OF FACT

The most probative evidence of record indicates that the Veteran's service connected disabilities have not precluded him from obtaining and maintaining substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West. 2014); 38 C.F.R. § 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in February 2011.


In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

VA attempted to procure the Veteran's Social Security Administration (SSA) medical records, but was informed in March 2012 that they had been destroyed.  VA issued a formal finding on the unavailability of the SSA medical records in April 2012. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to a TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned on a schedular basis where the schedular rating is less than total, when, in the judgment of the rating agency, the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service connected disability ratable at 60 percent or more, or as a result of two or more service connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability      in combination, the following will be considered as one disability: disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system; multiple injuries incurred in action; or multiple disabilities incurred as a prisoner of war.  38  
C.F.R. § 4.16(a).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating  in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can   find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability    rating.  38 C.F.R. § 4.19.  There must be a determination that the service connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran filed this claim for a TDIU in February 2011, asserting that he was unable to work as a result of his service-connected disabilities.  The Veteran is presently service connected for posttraumatic stress disorder (PTSD) at 30 percent, type II diabetes mellitus at 20 percent, bilateral hearing loss at 20 percent, hypertension at 10 percent, tinnitus at 10 percent, and bilateral upper and lower extremity diabetic peripheral neuropathy evaluated at 10 percent for each extremity.  The Veteran's combined service-connected evaluation is 80 percent.  As the Veteran's disabilities attributable to diabetes combine to at least 40 percent, the Veteran meets the schedular criteria for a TDIU.  

The Veteran's 2011 TDIU application indicates that he has a high school education.  He reported on this 2011 that he worked for 20 years for Vandventer Machine Works as a machinist from 1978 to 1999, but that he became too disabled to work in 1991.  However, a March 2008 VA Form 21-4192 prepared by that employer in conjunction with a prior claim indicated the Veteran also worked 40 hours per week for that company from 1994 to October 2002 as a machinist, and last worked in October 2002 when he was laid off.  

The Veteran's statements during his 2012 VA examinations add details to his unemployment.  During these examinations, the Veteran reported that he last worked as a machinist until he was laid off and then shortly afterwards retired due to a non-service connected knee condition.  The Veteran reportedly receives SSA benefits for his knee disability. 

The Veteran underwent VA examinations of his service connected disabilities in January and February 2012.  All of the examiners determined that the respective disability they were evaluating did not prevent the Veteran from gaining or maintaining substantially gainful employment.  

The January 2012 VA examiner addressing his diabetes, peripheral neuropathy, and hypertension concluded that none of those conditions impacted the Veteran's ability to work.  The Veteran's diabetes was being managed by a restricted diet and oral hypoglycemic agent.  His peripheral neuropathy did not require medication for neuropathic pains and he denied any weakness, clumsiness, gait problems, or falls because of the condition.  The Veteran's hypertension had not escalated to cause retinopathy or peripheral or cardiac atherosclerotic disease.

The Veteran's January 2012 VA PTSD examiner opined that the Veteran's current PTSD symptoms "do not appear to render him unable to secure or maintain substantially gainful employment."  He also commented that the Veteran's symptoms seem to have improved since the same VA examiner assessed the Veteran for his 2008 TDIU claim.  

Lastly, the Veteran's February 2012 VA hearing loss and tinnitus examiner determined that the hearing loss and tinnitus did not impact the Veteran's ability    to gain or maintain employment.  She commented that the Veteran was choosing not to wear his hearing aids consistently and that with amplification or reasonable accommodations, his hearing problems should not significantly affect his vocational potential or limit his participation in most work activities.  The February 2012 VA examiner assessed the Veteran again in January 2014.  She concluded that the functional impact of the Veteran's hearing loss was that he had difficulty hearing his phone ring and the smoke detector alarm, and that he had to ask people to repeat themselves in conversation. 

Therefore, there is no showing that the Veteran's service connected disabilities interfere with his ability to secure and follow a substantially gainful employment.  Although the Veteran may, in his lay opinion, believe that his disabilities interfere with his ability to obtain and keep gainful employment, the Board finds the opinions of the VA examiners to be more probative.  There is no medical opinion in the current record that indicates the Veteran is unemployable due to service-connected disabilities.  

The Board finds that the Veteran's service connected disabilities do not render him unable to obtain or maintain gainful employment consistent with his education, training, and work experience.  Accordingly, the criteria for TDIU are not met, and the claim is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Entitlement to a total disability rating due to individual unemployability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


